Citation Nr: 0305538	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  93-22 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a shell fragment wound to the left lower 
rib cage. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  He served in Vietnam and received the Combat 
Infantryman's Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO).  In that rating decision the RO granted 
the veteran's claim of entitlement to service connection for 
a fragment wound scar on the left lower rib cage and assigned 
a noncompensable rating for the disorder.  The veteran 
perfected an appeal of the assigned rating.

The veteran's appeal was previously before the Board in April 
1996, at which time the Board awarded a 10 percent rating for 
the residuals of the shell fragment wound on the basis that 
the scar was painful.  The veteran appealed the April 1996 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  As the result of a Joint Motion for 
Remand, in an October 1997 order the Court vacated the April 
1996 decision and remanded the appeal to the Board for 
further consideration.
The Board then remanded the appeal to the RO for additional 
development and re-adjudication.  Following completion of 
that development, the RO confirmed and continued the 
10 percent rating that had previously been assigned by the 
Board.  The RO then returned the appeal to the Board for re-
adjudication of the veteran's appeal.

Other issues

In an April 2000 notice of disagreement (NOD) with the RO's 
December 1999 denial of service connection of post-traumatic 
stress disorder (PTSD), the veteran's representative in 
essence asserted that the veteran was entitled to a 100 
percent rating due to PTSD.  In a December 2001 rating 
decision the RO granted service connection for PTSD and 
assigned a 50 percent rating for the disorder.  There is no 
indication of record that the veteran filed a notice of 
disagreement as to the assigned disability rating.  The April 
2000 NOD as to the denial of service connection cannot serve 
as a NOD as to a later-assigned disability rating.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [if a claim 
is granted as to an issue, the NOD pertaining to that issue 
ceases to be valid in terms of instilling with the Board any 
authority to consider downstream issues such as the assigned 
disability rating].     

The April 2000 NOD expressly raised the issue of the 
veteran's entitlement to a total rating based on individual 
unemployability due to service-connected disability.  The RO 
has not yet adjudicated the issue of the veteran's 
entitlement to a total rating based on individual 
unemployability, and that issue is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO].  


FINDINGS OF FACT

1.  The residuals of a shell fragment wound to the lower left 
rib cage are manifested by a slightly depressed, painful scar 
that is 3.0 square centimeters in size, with no penetration 
of the lung or injury to the underlying muscles.


2. The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected shell 
fragment wound residuals so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for the residuals of a shell fragment wound to the 
left lower rib cage are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); 67 
Fed. Reg. 49,590 (July 31, 2002) [to be codified at 38 C.F.R. 
§ 4.118].

2.  The criteria for an increased disability rating for 
service-connected shell fragment wound residuals on an extra-
schedular basis have not been met. 38 C.F.R. 3.321(b)(1) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks  a disability rating in excess of the 
currently assigned 10 percent for the residuals of a shell 
fragment wound of to the left lower rib cage.  In essence, he 
contends that the criteria for a disability rating of at 
least 20 percent are met because the shell fragment is 
retained in the lung and results in significant pain.

As indicated in the Introduction, this case was remanded by 
the Court in October 1997.  The Board wishes to make it clear 
that it is aware of the Court's instructions in Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a 
remand by the Court is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the 'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1). A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002)].

The VCAA eliminated the statutory and judicial doctrine which 
required that claims be well grounded.  The VCAA 
simultaneously redefined the obligations of VA with respect 
to its duty to assist claimants in the development of their 
claims, thus superceding the decision of the Court in Morton 
v. West, 12 Vet. App. 477 (1999) [withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000)], which 
had held that VA could not assist in the development of a 
claim that was not well grounded.

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. The VCAA 
also redefines the obligations of VA with respect to its duty 
to assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in this case, the implementing regulations are 
also effective November 9, 2000.  In this case, therefore, 
the VCAA and its implementing regulations are applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist. 
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

As discussed above, the concept of a (not) well grounded 
claim has been eliminated. The current standard of review for 
all claims is as follows.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal. 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001); Baldwin v. West, 13 Vet. 
App. 1 (1999).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The United States Court of Appeals for the Federal Circuit 
has held that "when the positive and negative evidence 
relating to a veteran's claim are in 'approximate balance,' 
thereby creating a 'reasonable doubt' as to the merits of his 
or her claim, the veteran must prevail."  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

The Board will apply the current standard in adjudicating the 
veteran's claim.

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) [a letter from VA to a claimant 
describing evidence potentially helpful to the claimant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].  

The RO provided the veteran a statement of the case in August 
1992 and supplemental statements of the case in July 1993, 
November 1995, October 1999, and December 2002.  In those 
documents the RO informed the veteran of the regulatory 
requirements for establishing entitlement to a higher rating, 
and the rationale for determining that the evidence he had 
then submitted did not show that those requirements were met.  

The RO informed the veteran of the evidence needed to 
substantiate his claim in July 1995 by instructing him to 
identify any VA medical facility that had treated him for the 
residuals of the shell fragment wound, so that the RO could 
obtain the records of that treatment on his behalf.  
Following the Board's April 1998 remand, in a May 1998 notice 
the RO instructed the veteran to identify all medical care 
providers who had treated him for the residuals of the shell 
fragment wound since his separation from service.  The RO 
also instructed him to provide properly completed 
authorizations for the release of medical information so that 
the RO could obtain the records of treatment on his behalf.  
The veteran responded to that notice by reporting that all of 
his medical care had been provided by VA medical facilities.

Crucially, in October 2002 the RO specifically informed the 
veteran of the provisions of the VCAA in terms of VA's duty 
to inform him of the evidence needed to substantiate his 
claim, and the relative responsibilities of the veteran and 
VA in developing that evidence.  The RO again instructed the 
veteran to identify any medical care provider who treated him 
for the residuals of the shell fragment wound, and to provide 
properly completed authorizations for the release of medical 
information so that the RO could obtain the medical records 
on his behalf.  The RO also informed the veteran that, as an 
alternative, he could obtain the medical records and submit 
them to the RO.  In addition, the RO informed the veteran 
that he had the ultimate responsibility for providing the 
evidence in support of his claim to the RO.  Although that 
notice incorrectly informed the veteran of the evidence 
pertaining to a claim for service connection, rather than a 
higher rating, the statement of the case and supplemental 
statements of the case clearly informed the veteran of the 
requirements for establishing entitlement to a higher rating.

Based on this record, the Board finds that VA has fulfilled 
its obligation to inform the veteran of the evidence needed 
to substantiate his claim.

Duty to assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's service medical records and 
the VA treatment records he identified.  The veteran has also 
submitted private treatment records in support of his claim.  
The RO obtained the documents pertaining to the veteran's 
award of disability benefits by the Social Security 
Administration (SSA), and the medical records relied upon 
concerning that claim.  The RO provided him VA medical 
examinations in February 1992, October 1995, May 1998, August 
2001 and October 2001.  The reports of the medical 
examinations generally reflect that the examiners reviewed 
the veteran's medical records, recorded his past medical 
history, noted his current complaints, conducted physical 
examinations, obtained appropriate diagnostic testing, and 
rendered appropriate diagnoses and opinions.  

The Board notes that one basis for the October 1997 Joint 
Motion for Remand was the failure of the VA examiner in 
October 1995 to review the claims file in conjunction with 
the examination.  On remanding the appeal to the RO in April 
1998, the Board instructed the RO to provide the veteran an 
additional examination that included review of the claims 
file.  The examiners in May 1998, August 2001 and October 
2001 reviewed the claims file in conjunction with the 
examinations, so that the opinions they rendered were based 
on review of the evidence in the claims file.  That 
evidentiary deficit has, therefore, been cured.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).
Relevant Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in March 1992.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Rating criteria for scars

With the grant of service connection in March 1992, the RO 
evaluated the residuals of the shell fragment wound as a scar 
under 38 C.F.R. § 4.118, Diagnostic Code 7805 (1991).  Under 
that diagnostic code, scars are rated based on limitation of 
function of the part affected.  With the assignment of a 
10 percent rating in April 1996, the Board rated the 
residuals as a tender and painful scar under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1995).  Diagnostic Code 7804 
provided a maximum 10 percent evaluation for superficial 
scars that were tender and painful on objective 
demonstration.  

The regulations pertaining to the evaluation of skin 
disorders were revised effective August 30, 2002.  See 67 
Fed. Reg. 49,590 (July 31, 2002) [to be codified at 38 C.F.R. 
§ 4.118].  Because the veteran's appeal was initiated prior 
to the change in the regulations, he is entitled to the 
application of the version more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  See 
VAOPGCPREC 
3-00.

Under the revised rating criteria, a 10 percent rating is 
applicable under Diagnostic Code 7804 for scars that are 
superficial, painful on examination.  A superficial scar is 
one not associated with underlying soft tissue damage.  Other 
scars are to be rated based on limitation of function of the 
part affected under Diagnostic Code 7805.  See 67 Fed. Reg. 
49,590, 49,596 (July 31, 2002) [to be codified at 38 C.F.R. 
§ 4.118)].

In the December 2002 supplemental statement of the case the 
RO provided the veteran the revised regulations pertaining to 
skin disorders and considered the revised rating criteria in 
denying entitlement to a disability rating in excess of 
10 percent.  The veteran was provided the opportunity to 
present evidence and arguments in response.  The Board finds, 
therefore, that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Rating criteria for respiratory disorders

The Rating Schedule that was in effect when the veteran's 
claim was initiated in January 1992 provided for an 
evaluation of the residuals of injuries to the pleural 
cavity, including gunshot wounds, under Diagnostic Code 6818.  
That diagnostic code provides a 20 percent rating for 
moderate disability, with the bullet or missile retained in 
the lung, with pain or discomfort on exertion; or with 
scattered rales or some limitation of excursion of the 
diaphragm or of lower chest expansion.  38 C.F.R. § 4.97 
(1991).

Subsequent to the initiation of this appeal, the regulations 
pertaining to the evaluation of respiratory disorders were 
revised, effective October 7, 1996.  
See 61 Fed. Reg. 46,720 (1996) [codified at 38 C.F.R. 
§ 4.97].  as discussed above, because the veteran's appeal 
was initiated prior to the change in the regulations, he is 
entitled to the application of the version more favorable to 
him.
 
Under the revised Rating Schedule, Diagnostic Code 6843 
provides for the evaluation of traumatic chest wall defects, 
pneumothorax, hernia, etc., as a restrictive lung disease.  
The evaluation of restrictive lung disease is based on the 
results of pulmonary function tests.  A 10 percent rating 
applies if that testing reveals an FEV-1 of 71-80 percent 
predicted, an FEV-1/FVC of 71-80 percent, or DLCO (SB) of 66-
80 percent predicted.  A 30 percent rating is applicable for 
FEV-1 of 56-70 percent predicted, an FEV-1/FVC of 56-
70 percent, or DLCO (SB) of 56-65 percent predicted.  The 
explanation for the General Rating Formula for restrictive 
lung disease shows that gunshot wounds of the pleural cavity 
with bullet or missile retained in the lung, pain or 
discomfort on exertion, or with scattered rales or some 
limitation of excursion of the diaphragm or of the lower 
chest expansion, shall be rated at least 20 percent 
disabling.  Evaluation of muscle group XXI (Diagnostic Code 
5321) shall not be separately rated.  38 C.F.R. § 4.97 (2002)

The veteran was provided the original version of the rating 
criteria in the Board's April 1996 decision, and the RO 
provided the veteran the revised rating criteria in the 
October 1999 supplemental statement of the case and 
considered the revised regulations in denying a higher 
rating.  The Board finds, therefore, that it can consider 
both the original and revised rating criteria without 
prejudice to the veteran.  Bernard, 4 Vet. App. at 384.

Factual Background

The veteran's service medical records reveal that on May 20, 
1966, he incurred a superficial wound in the left anterior 
thoracic wall due to a small shell fragment.  The wound was 
debrided under local anesthesia and bandaged.  There is no 
evidence of any complications pertaining to the wound, and 
the veteran was returned to duty on May 25, 1966.  With the 
exception of the residual scar, the service medical records 
make no further reference to the shrapnel injury.

The veteran initially claimed entitlement to compensation 
benefits for the residuals of the shrapnel wound in January 
1992, nearly 25 years after he was separated from service.  
He did not report having received any treatment for the 
injury since his separation from service.

During February 1992 physical examination the veteran stated 
that he experienced pain in the left chest with any type of 
activity, and sometimes without activity.  The examiner was 
unable to elicit any evidence of pain on palpating the area.  
An X-ray study in March 1992 did, however, reveal the 
presence of a metallic foreign body overlying the lateral 
margin of the eighth left rib.

During an October 1995 examination the veteran reported 
having pain in the left chest that radiated into the left 
shoulder and arm.  The examiner found, however, that the pain 
in the left shoulder and arm was not related to the shrapnel 
injury.  
Examination in October 1995 revealed what the examiner 
described as a barely skin-deep superficial scar at 
approximately the eighth rib and anterior to the axillary 
line.  There was no evidence of muscle loss, muscle 
herniation, atrophy, muscle tenderness, injury to the bones, 
nerve manifestations, adhesions, or tendon damage.  The 
examiner described the muscle tone in the anterior and 
posterior thorax as good and firm, and muscle strength as 
5/5.

The report of a December 1996 VA surgical evaluation shows 
that the veteran reported having pain in the left chest wall 
since the shrapnel injury occurred in service.  Examination 
revealed a superficial two millimeter by two millimeter 
nodule in the mid-axillary line of the seventh rib, which was 
not painful on palpation.  The surgeon was not able to 
reproduce any pain in the chest wall on examination.  The 
surgeon determined that the retained foreign body was 
probably not the cause of the veteran's reported pain, and 
told him that removal of the nodule would not alleviate his 
pain.

The report of a February 1997 physical examination, which was 
conducted in conjunction with the veteran's claim for Social 
Security disability benefits, shows that the veteran 
complained of intermittent chest wall pain.  The examination 
revealed no abnormalities pertaining to the chest wall.  The 
examiner noted, by history, that the veteran experienced 
chest pain related to a traumatic injury.  

Documents from the Social Security Administration show that 
the veteran was found to be disabled due to major depression; 
PTSD; polysubstance dependence; a personality disorder; 
arthritis with chronic pain in the left arm, shoulder, elbow, 
and low back; chronic obstructive pulmonary disease; and 
occasional anterior chest wall discomfort due to a shrapnel 
injury.  

A VA examination in May 1998 was conducted for the expressed 
purpose of documenting all manifestations of the shrapnel 
injury, and included a review of the evidence in the 
veteran's VA claims folder.  In the report of the examination 
the examiner summarized the evidence in the claims folder, 
including the service medical records showing no treatment 
for the residuals of the shrapnel injury after May 1966.  
During the examination the veteran stated that he experienced 
a sharp pain in the left side of the chest.  The pain was 
aggravated by lifting more than 50 pounds, but sometimes 
occurred if he was just lying in bed.  On a scale of 1-10, 
the veteran described the pain as "10".  

On examination the examiner found that the 1.5 by 2.0 
centimeter scar on the anterior left chest was depressed less 
than one millimeter.  Under the scar there was a movable 
foreign body about the size of a kernel of corn.  Although 
the veteran stated that the foreign body was painful, there 
were no objective findings of tenderness, no tenderness or 
crepitus in the rib, and no evidence of loss of muscle 
function.  An X-ray study revealed that the shrapnel wound 
had caused no injury to the rib cage.  The examiner referred 
to, and evidently agreed with, the December 1996 VA treatment 
record showing that the shrapnel injury had been evaluated 
for surgical removal and that the surgeon had determined that 
the veteran's complaints of pain were not related to the 
retained foreign body and that removal of the body would not, 
therefore, alleviate his symptoms.  

A VA examination in August 2001 was conducted in conjunction 
with the veteran's claim for a permanent and total disability 
rating for the purpose of non-service connected pension 
benefits.  That examination resulted in relevant diagnoses of 
status post shrapnel injury to the left lower anterior rib, 
with continued chronic pain, and a retained metallic foreign 
body in the left anterior chest.  

Analysis

The veteran contends that the retained shell fragment in the 
left anterior chest causes debilitating pain, which prevents 
him from being able to work.

In evaluating the veteran's service-connected scar, the Board 
is struck by a dramatic disconnect between the objective 
medical records and the veteran's subjective complaints of 
pain.  

The VA examiner in February 1992 determined that the residual 
scar resulted in no gross functional impairment.  VA and 
private medical records dated March 1992, December 1992, July 
1993, August 1996, November 1996, December 1996, August 1997 
and February 1998 revealed no abnormalities in the chest wall 
other than the retained foreign body.  Moreover, VA examiners 
in October 1995, May 1998, and August 2001 found no objective 
manifestations of the shell fragment wound other than a 
retained metallic fragment that was three by four 
millimeters, and the scar.
Several examiners specifically took into consideration the 
veteran's complaints of pain, which the veteran described as 
10 on a scale of 10, yet were unable to elicit pain, even on 
direct manipulation of the retained foreign body.

The Board additionally notes for the sake of completeness 
that according to VA treatment records, the veteran has 
received extensive treatment for claimed pain in the left 
shoulder and arm, with no objective evidence of disability 
other than ulnar neuropathy in the left arm.  He has also 
received extensive treatment for a major affective disorder, 
post-traumatic stress disorder (PTSD) and alcohol dependence.

In evaluating the evidence of record, the Board is obligated 
to take into consideration the veteran's reports of his own 
symptomatology.  The Board is further obligated, however, to 
determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997) and cases cited therein [holding that the Board has the 
duty to assess the credibility and weight to be given to the 
evidence].  In this case, the Board places little weight of 
probative value on the veteran's subjective reports of pain, 
which appear to be self-serving, in light of the many medical 
reports which describe the scar and retained foreign body as 
being productive of little of no symptomatology, including 
pain.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[although the Board must take into consideration a veteran's 
statements, it may consider whether self-interest may be a 
factor in making such statements]. 

The Board is of course aware of the August 2001 VA 
examination report included an assessment of chronic pain.  
However, the assessment, was based only upon the veteran's 
subjective report of experiencing chest wall pain; physical 
examination revealed no abnormalities in the left anterior 
chest other than the slightly depressed, well-healed scar.  
The assessment of "chronic pain" is not, therefore, probative 
of the severity of the service-connected disability.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [the Board is 
not required to accept a medical opinion that is based on a 
veteran's recitation of medical history and is unsupported by 
clinical findings].

Similarly, there is reference to anterior chest wall 
discomfort due to a shrapnel injury in the Social Security 
decision.  This appears not to be based on any clinical 
findings or objective evidence, as shown in the examination 
reports.  The inclusion of that disability in the list of the 
veteran's impairments causing his unemployability is not 
probative of the severity of the service-connected 
disability.  See Godfrey v. Brown, 7 Vet. App. 398, 407 
(1995) [an SSA decision that is in conflict with the 
underlying evidence is not probative].

Application of diagnostic codes

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).
In this case, the Board has looked at a number of potentially 
applicable diagnostic codes.

(i.)  Scar

The veteran's service-connected residuals of a shell fragment 
wound to the left lower rib cage have been assigned a 
10 percent rating under Diagnostic Code 7804, effective in 
January 1992, which is the maximum rating available under 
either the current or the former schedular criteria.  

The Board observes that the current rating criteria for scars 
significantly revised the criteria in Diagnostic Codes 7801 
and 7802, which had previously referred to burn scars.  The 
revised diagnostic codes apply to any scars.  

Diagnostic Code 7801 now applies to scars that are deep or 
that cause limited motion.  A 10 percent rating may be 
assigned under that diagnostic code if the area of the scar 
exceeds 6 square inches [39 square centimeters], with higher 
ratings available for larger scars.  In this case, as 
explained in greater detail below, the medical evidence of 
record, described above, does not support the proposition 
that the scar is either deep or causes limited motion.  On 
the contrary, the medical evidence in the veteran's claims 
folder described a superficial scar which does not cause 
functional loss.  Moreover, the evidence shows that the scar 
on the veteran's anterior chest is 1.5 by 2.0 centimeters, or 
3.0 square centimeters, which does not approximate the 39 
centimeters required for even a 10 percent rating.    

Diagnostic Code 7802 provides a 10 percent rating for a 
superficial scar, other than on the head, face, or neck, that 
does not cause limited motion, if the scar covers an area of 
929 square centimeters or greater.  As noted above, the 
evidence shows that the scar on the veteran's anterior chest 
is 1.5 by 2.0 centimeters, or 3.0 square centimeters.  An 
additional rating based on the size of the scar is not, 
therefore, warranted under either Diagnostic Code 7801 or 
Diagnostic Code 7802.

In accordance with Diagnostic Code 7805 (either version), 
scars can also be evaluated based on limitation of function 
of the part affected.  However, as discussed above, numerous 
examining health care provides have identified no functional 
loss caused by the service-connected shell fragment wound 
residuals.  The veteran himself does not appear to indicate 
that any functional loss exists, except as being due to the 
alleged pain caused by the service-connected disability.

Pain is an important consideration in determining the 
functional limitations arising from a musculoskeletal 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In order to constitute a functional limitation, however, the 
complaint of pain must be supported by medical evidence of 
adequate pathology.  38 C.F.R. § 4.40 (2002).  Multiple 
examinations have revealed no pathology in the left anterior 
chest other than the slightly depressed, tender scar and the 
very small retained shell fragment.  
The VA surgeon in December 1996 specifically determined that 
the veteran's reported chest wall pain was not related to the 
shrapnel injury or the retained fragment.  

Significantly, in the opinion of the Board, the veteran did 
not allude to any medical treatment for the reportedly 
debilitating pain during his military service or for nearly 
25 years after he was separated from service.  The Board 
finds it to be incredible that had the veteran actually 
suffered the excruciating pain he now claims, he would not 
have sought medical treatment.  The Board finds, therefore, 
that the veteran's complaints regarding the severity of the 
pain are not credible, and are not supported by objective 
evidence of pathology.  

In short, the Board concludes that the veteran's service-
connected shell fragment wound residuals are appropriately 
compensated by the 10 percent rating that has been assigned 
under Diagnostic Code 7804 since January 1992.  This 
diagnostic code specifically contemplates a painful scar.  
Because consideration of neither version of the rating 
criteria results in a higher rating, neither version of the 
regulation is more favorable to the veteran.  VAOPGCPREC 3-
00.

As noted above, in Fenderson, the Court discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the veteran's service-connected disability has 
not appreciably changed 
since the initial grant of service connection, as evidenced 
by numerous evaluations thereof over the years.  Accordingly, 
staged ratings are not appropriate.   

(ii.)  Muscle injury

In an August 1996 statement the veteran's representative 
asserted that the shrapnel injury to the left anterior chest 
should be evaluated as a muscle injury pursuant to 38 C.F.R. 
§ 4.56 (1991).  

The medical evidence does not show, however, that the 
shrapnel wound caused any injury to the thoracic muscles.  
According to the service medical records, the May 1966 
shrapnel wound was superficial and required only short-term 
treatment.  ["Superficial" is defined as "pertaining to or 
situated near the surface."  Stedman's Medical Dictionary 
1706 (26th Ed. 1995).  In addition, the revised rating 
criteria for skin disorders define a superficial scar as one 
not associated with underlying tissue damage.  67 Fed. Reg. 
49,590, 49,596 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118)].

The VA examination in October 1995 revealed no evidence of 
muscle loss, muscle herniation, atrophy, muscle tenderness, 
injury to the bones, nerve manifestations, adhesions, or 
tendon damage; good muscle tone; and normal strength (5/5).  
None of the multiple examinations of record resulted in a 
diagnosis of an injury to any muscle group. nor has any VA 
treatment record.  Moreover, the examiner in May 1998 
specifically determined that there was no evidence of loss of 
muscle function.  
There is no competent medical evidence to the contrary. To 
the extent that the representative was attempting to provide 
medical evidence concerning the nature of the veteran's 
disability, it is well established that laypersons without 
medical training are not qualified to render medical opinions 
regarding matters calling for specialized medical knowledge.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].   

In short, in the absence of medical evidence showing that the 
shell fragment actually caused injury to the underlying 
muscle, the Board finds that the criteria for evaluating 
muscle injuries are not applicable in determining the 
appropriate rating for the residuals of the shell fragment 
wound.  

(iii.) Respiratory disorder

The veteran's representative also contends that the veteran 
is entitled to a 20 percent disability rating due to trauma 
to the pleural cavity under the rating criteria for 
respiratory disorders.  In the Joint Motion for Remand the 
parties found that in the April 1996 decision the Board had 
not sufficiently addressed the issue of the veteran's 
entitlement to a 20 percent rating pursuant to Diagnostic 
Code 6818, which was then relevant in evaluating chest 
trauma.  [In its decision, the Board expressly found that 
there was no evidence of lung pathology due to the shrapnel 
injury to warrant assignment of a 20 percent rating under 
Diagnostic Code 6818.]  

Potentially applicable rating criteria for pulmonary 
disabilities have been set out in the law and regulations 
section above.  In accordance with Diagnostic Code 6818, a 
20 percent disability rating is applicable for a bullet or 
missile retained in the lung with pain or discomfort on 
exertion.  38 C.F.R. § 4.97 (1991).  Diagnostic Code 6843, 
which became effective in October 1996, also provides that 
gunshot wounds of the pleural cavity with a bullet or missile 
retained in the lung, pain or discomfort on exertion, shall 
be rated at least 20 percent disabling.  38 C.F.R. § 4.97 
(2002).

As noted above, the veteran's representative himself was not 
competent to offer a medical opinion.  See Espiritu, supra.  
There is, however, arguably evidence supporting the 
representative's contention that the shell fragment is 
retained in the lung in the form of certain conclusions of 
health care providers based on the results of radiology 
studies.  Such evidence includes an X-ray study in July 1993, 
which revealed a metallic foreign body in the "left base;" an 
X-ray study in October 1995, which showed an old bullet 
fragment in the left lower lobe; an August 1996 treatment 
record indicating that the veteran had an old bullet lodged 
in the left lower lobe [the physician's assessment in August 
1996 was based on the results of the October 1995 X-ray 
study]; and X-rays in October 2001, which revealed a small 
radio-opacity in the left lower lobe.  

For the reasons that will be explained below, however, the 
Board finds that the preponderance of the probative evidence 
shows that the shell fragment injury did not result in the 
shell fragment being retained within the lung.  As previously 
stated, the veteran's service medical records show that the 
shrapnel injury resulted in a superficial wound that required 
only debridement and bandaging.  There is no indication that 
the shrapnel penetrated the underlying muscle or entered the 
chest cavity.  

An X-ray study of the ribs in March 1992 showed the fragment 
to be "overlying" the lateral margin of the eighth left 
rib, and a December 1992 medical report indicated that the 
fragment was "overlying" the seventh rib. 

Although the X-ray study in October 1995 showed that the 
fragment was in the left lower lobe of the lung, the VA 
examiner in fact described the retained foreign body as being 
palpable just under the scar, which was "barely skin deep."  
The VA surgeon in December 1996 described the fragment as 
being small and "superficial".  In addition, the examiner in 
May 1998 described the foreign body as being just under the 
scar.

The May 1998 examination was conducted for the express 
purpose of determining whether the shrapnel injury had any 
respiratory manifestations.  Based on the X-ray study, the 
results of pulmonary function tests, and the physical 
examination, the examiner provided a diagnosis of mild 
obstructive lung disease.  The examiner also noted that the 
veteran had an extensive history of smoking, and determined 
that the obstructive lung disease was not related to the 
shrapnel injury.

The Board finds that the reports of the physical 
examinations, which are less dependent on technical 
interpretation, are far more probative than those X-ray 
studies which appear to show that the fragment to be within 
the lung.  The Board places great weight on the examination 
reports which clearly and consistently indicate that the 
shell fragment is superficial and indeed is palpable.  These 
physical findings are clearly inconsistent with the X-ray 
studies which appear to indicate that the shell fragment is 
retained within the pleural cavity, but are consistent with 
radiology studies which indicate that the retained foreign 
body "overlies" the ribs.   The Board has determined, 
therefore, that the preponderance of the probative evidence 
establishes that the shell fragment is not retained in the 
lung, but rather underlies the scar near the surface of the 
skin.  The Board places particular weight of probative value 
of the report of the May 1998 VA examination, in which the 
examiner specifically described the shell fragment as a 
movable foreign body about the size of a kernel of corn.  In 
addition, the examiner found no pulmonary pathology due to 
the service-connected shell fragment wound.  This examination 
report is particularly significant because it was generated 
in response to the Board's April 1998 remand, which in turn 
was in response to the Court's 
October 1997 remand.

Accordingly, Diagnostic Codes 6818 and 6843 are not 
applicable in evaluating the residuals of the shell fragment 
wound.  

Extraschedular consideration

In the Joint Motion for Remanded the parties found that the 
Board had not properly addressed the issue of the veteran's 
entitlement to an extra-schedular rating for the residuals of 
the shell fragment wound, in accordance with 38 C.F.R. 
§ 3.321(b)(1).

The Court has held that if the evidence of record shows 
exceptional or unusual circumstances or the veteran has 
asserted that the schedular rating is inadequate, the Board 
must specifically adjudicate the issue of entitlement to an 
extra-schedular rating.  Colayong v. West, 12 Vet. App. 524, 
536 (1999); 38 C.F.R. § 3.321(b)(1) (2002).  If the evidence 
indicates that an extra-schedular rating may be warranted, 
the case must be referred to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of an extra-schedular rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); VAOPGCPREC 6-96.

An extra-schedular rating could apply if the case presented 
an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular criteria.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) 
(2002).  

The evidence pertaining to the veteran's service-connected 
shell fragment wound residuals has been described in detail 
above.  The objective medical evidence of record does not 
show that the residuals of the shell fragment wound have 
resulted in any hospitalizations, nor did the veteran seek 
regular medical treatment for many years.  Although the 
veteran has stated that pain, which he attributed to the 
shell fragment wound, prevented him from being able to retain 
employment, as discussed above the Board has found that his 
statements regarding the severity of his pain are self-
serving and are not credible.  The VA physician in December 
1996 determined that his complaints of pain were not due to 
the shell fragment wound.  

In short, the medical evidence indicates that the residuals 
of the shell fragment wound consist of no more than a tender 
and painful scar and a retained metallic fragment in the 
anterior chest wall which is not productive of muscle damage 
or functional loss.  In short, there has been no objective 
showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for consideration of an extra-
schedular rating in the first instance is not warranted.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996), appeal dis'd per 
curium, 9 Vet. App. 253 (1996).




ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for the residuals of a shell fragment 
wound to the left lower rib cage is denied.



________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

